KENNEDY, Justice.
This is an appeal from a judgment entered in favor of the plaintiff, David Schrader. Schrader alleged that Davis International, a corporation, owed him $30,-420 for work done from January 1, 1986, to March 31, 1988. Davis International denied the allegation, answering that it had overpaid Schrader for work done during that time. After hearing ore tenus evidence, the trial court awarded Schrader $24,576.43. Davis International appeals.
When a trial court hears ore tenus evidence, its judgment based upon that evidence is presumed correct and will be reversed only if, after consideration of the evidence and all reasonable inferences to be drawn therefrom, we find the judgment to be plainly and palpably wrong. Williams v. Nearen, 540 So.2d 1371 (Ala.1989).
Having carefully reviewed the record, we find that the evidence presented to the trial court was conflicting. After considering the evidence, we hold that the judgment of the trial court is not plainly and palpably wrong; therefore, that judgment is due to be, and it is hereby, affirmed.
AFFIRMED.
HORNSBY, C.J., and JONES, SHORES and HOUSTON, JJ„ concur.